Exhibit 10.7

Execution Version

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (the “Agreement”) made and entered into as of this
12th day of April 2011 (and effective as set forth in Section 24 of this
Agreement), by and among Silgan Holdings Inc., a Delaware corporation (the
“Company”); and Blackstone Capital Partners III Merchant Banking Fund L.P.,
Blackstone Offshore Capital Partners III L.P. and Blackstone Family Investment
Partnership III L.P. (collectively, the “Blackstone Funds”).

RECITALS

WHEREAS, on the date hereof, the Company entered into an Agreement and Plan of
Merger (the “Merger Agreement”) with Graham Packaging Company Inc. (“Graham”),
pursuant to which Graham will be merged with and into the Company (the
“Merger”), with the Company as the surviving corporation in the merger; and

WHEREAS, in connection with the entry into the Merger Agreement, the Company and
Blackstone Funds have agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties hereto, intending to be
legally bound, agree as follows:

 

1. CERTAIN DEFINITIONS.

In addition to the other terms defined in this Agreement, the following terms
shall have the following meanings, applicable to both the singular and plural
forms thereof:

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Business Day” means any day on which the Nasdaq Global Select Market (“Nasdaq”)
is open for trading.

“Closing Date” means the date of the consummation of the Merger.

“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

“Founders” means R. Philip Silver and D. Greg Horrigan.

“Holders” means any one or more Blackstone Funds (or any Affiliate thereof to
which rights are assigned in accordance with Section 23 of this Agreement);
provided, however, that the term “Holders” shall not include any of the
foregoing that ceases to own or hold any Registrable Securities, or any
recipient of shares of Common Stock pursuant to an in-kind distribution from a
Holder.



--------------------------------------------------------------------------------

“Other Registration Rights Agreements” means registration rights agreements
entered into by the Company after the date hereof.

“Person” means an individual, a partnership (general or limited), corporation,
limited liability company, joint venture, business trust, cooperative,
association or other form of business organization, whether or not regarded as a
legal entity under applicable law, a trust (inter vivos or testamentary), an
estate of a deceased, insane or incompetent person, a quasi-governmental entity,
a government or any agency, authority, political subdivision or other
instrumentality thereof, or any other entity.

“Price Condition” means the occurrence of a twenty (20) consecutive Trading Day
period during which the closing price on the principal exchange for shares of
the Common Stock is greater than $36.83.

“Registrable Security(ies)” means any shares of Common Stock of the Company held
by the Holders; provided that as to any particular Registrable Securities, such
securities shall cease to constitute Registrable Securities (i) when a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of thereunder; or (ii) when and to the extent such securities are
permitted to be publicly sold without limitation as to amount pursuant to Rule
144 (or any successor provision to such Rule) under the Securities Act or are
otherwise freely transferrable to the public without further registration under
the Securities Act; or (iii) when such securities shall have ceased to be issued
and outstanding.

“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement or with respect to which rights to
Piggyback Registration are exercised with respect to Registrable Securities,
including, without limitation, the following: all registration, qualification,
filing and listing fees, printing expenses, fees and disbursements of Counsel
for the Company, blue sky fees and expenses and expenses of the Company’s
independent accountants in connection with the registration under the Securities
Act of Registrable Securities (including the expenses of any regular or special
reviews or audits or “comfort” letters incident to or required by any such
registration); but shall not include any underwriting discounts, selling
commissions, brokerage fees and stock transfer taxes attributable to the sale of
Registrable Securities by the Holders, or the fees and expenses of any legal
counsel and any other advisors engaged by the Holders.

“SEC” means the United States Securities and Exchange Commission, or such other
federal agency at the time having the principal responsibility for administering
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
relevant time.

“Trading Day” means a day on which the principal securities exchange or stock
market on which the applicable security is traded is open for the transaction of
business.

“WKSI” means a well-known seasoned issuer, as defined in the SEC’s Rule 405.

 

2. DEMAND REGISTRATION.

(a) (i) Subject to the limitations contained in Section 2(b), at any time after
the date that is three months after the Closing Date (the “Rights Effective
Date”), Holders may request by written

 

2



--------------------------------------------------------------------------------

notice delivered to the Company (a “Demand Notice”) that the Company register
under the Securities Act all or any portion of the Registrable Securities then
held by Holders, for sale in the manner specified in such notice (including, but
not limited to, an underwritten public offering) (a “Demand Registration”). In
each such case, the Demand Notice shall specify the number of Registrable
Securities for which registration is requested and the proposed manner of
disposition of such securities.

(ii) The Company shall use its commercially reasonable efforts to file with the
SEC within thirty (30) days after the Company’s receipt of a Demand Notice a
registration statement for the public offering and sale, in accordance with the
method of disposition specified by Holders, of the number of Registrable
Securities specified in such notice, and thereafter use its commercially
reasonable efforts to cause such registration statement to become effective
within sixty (60) days after its filing. Such registration statement may be on
Form S-3 or another appropriate form that the Company is eligible to use and
that is reasonably acceptable to the managing underwriter, if any; provided,
that if the Company is a WKSI, an automatic shelf registration on Form S-3 will,
at the request of Holders, cover an unspecified number of shares of Common Stock
to be sold by the Company and Holders and the Company shall file such a shelf
registration statement within fifteen (15) days after receipt of a request by
the Holders therefor; provided further that if requested at least fifteen
(15) days prior to the Rights Effective Date, the Company shall file such a
shelf registration statement on the Rights Effective Date.

(iii) The Company shall not have any obligation hereunder to register any
Registrable Securities under Section 2(a)(ii) unless it shall have received a
request from Holders to register at least twenty five percent (25%) of the
aggregate amount of Registrable Securities held by all of the Holders as of the
date of such request.

(iv) If the Company is required to use its commercially reasonable efforts to
register Registrable Securities in a registration initiated upon the demand of
Holders pursuant to Section 2(a)(ii) of this Agreement and the managing
underwriters, if any, for such offering advise that the inclusion of all
securities sought to be registered pursuant to Section 2 hereof may interfere
with an orderly sale and distribution of or may materially adversely affect the
price of such offering, then the Company will include in such offering (x) in
the period prior to the first anniversary of the Rights Effective Date, subject
to Section 4(e), first, the aggregate number of Registrable Securities requested
to be included by Holders pursuant to Section 2(a)(ii), second, the shares of
Common Stock of third party stockholders that are entitled to registration
rights under Other Registration Rights Agreements (“Third Party Securities”),
allocated pro rata among the Third Party Securities based on the number of
shares of Common Stock beneficially owned by each such party on the date that
the Demand Notice is received by the Company which the managing underwriters, if
any, advise will not likely have such effect, and third, all other securities
requested or proposed to be included in such registration statement (including
shares of Common Stock to be sold for the account of the Company); and
(y) commencing on the date after the first anniversary of the Rights Effective
Date, subject to Section 4(e), first, the aggregate number of Registrable
Securities requested to be included by Holders pursuant to Section 2(a)(ii), as
well as all other Third Party Securities, allocated pro rata among the
Registrable Securities and Third Party Securities based on the number of shares
of Common Stock beneficially owned by each such party on the date that the
Demand Notice is received by the Company which the managing underwriters, if
any, advise will not likely have such effect, and second, all other securities
requested or proposed to be included in such registration (including shares of
Common Stock to be sold for the account of the Company).

 

3



--------------------------------------------------------------------------------

(v) Upon the demand of Holders pursuant to Section 2(a)(ii) made at any time and
from time to time, the Company will facilitate in the manner described in this
Agreement a “takedown” of shares of Common Stock off of an effective shelf
registration statement on Form S-3 pursuant to Rule 415 of the Securities Act (a
“Shelf Takedown”), including, subject to the limitations set forth in
Section 2(b), an underwritten Shelf Takedown. Notwithstanding the foregoing,
such Holders may not demand a Shelf Takedown for an offering that will result in
the imposition of a lockup on the Company and the Holders unless the shares
requested to be sold by Holders in such takedown have an aggregate market value
(based on the most recent closing price of the Common Stock at the time of the
demand) of at least $100 million.

(vi) Upon the demand of Holders, the Company will file and seek the
effectiveness of a post-effective amendment to an existing shelf registration
statement on Form S-3 in order to register up to the number of shares previously
taken down off of such shelf by such Holders and not yet “reloaded” onto such
shelf registration statement. The Holders and the Company will consult and
coordinate with each other in order to accomplish such replenishments from time
to time in a sensible manner.

(b) The obligations of the Company to effect, or to take any action to effect, a
Demand Registration or an underwritten Shelf Takedown shall be limited as
follows:

(i) Prior to the date that is the first anniversary of the Rights Effective
Date, Holders may require the Company to effect no more than two (2) Demand
Registrations or underwritten Shelf Takedowns in the aggregate;

(ii) During the period between the first and second anniversaries of the Rights
Effective Date, Holders may require the Company to effect one (1) Demand
Registration or underwritten Shelf Takedowns;

(iii) If (A) the Price Condition has not been achieved by the second anniversary
of the Rights Effective Date, and (B) Holders continue to hold at all times a
number of shares of Common Stock that exceeds 50% of the shares of Common Stock
acquired by Holders in the aggregate as a result of the Merger, then commencing
on the day immediately following the second anniversary of the Rights Effective
Date, and continuing until the earlier of (Y) the fifth anniversary of the
Rights Effective Date, and (Z) the day after the satisfaction of the Price
Condition, Holders may require the Company to effect one (1) additional Demand
Registration or underwritten Shelf Takedown.

(iv) In the event that less than 60% of the Registrable Securities requested to
be included in any registration statement pursuant to Section 2(a) are not
included in such registration as a result of the provisions of Section 4(e),
then such registration shall not count for purposes of this Section 2(b).

(v) For the avoidance of doubt, until the five year anniversary of the Rights
Effective Date, there shall be no limit on the number of non-underwritten Shelf
Takedowns that a Holder may request (but after such date, Holders shall no
longer have the right to make any such requests), and, to the extent that
Registrable Securities are not covered by an effective shelf registration on
Form S-3, the Holders shall be entitled to demand that the Company effect such a
shelf-registration, notwithstanding the limits set forth in this Section 2(b)
and no such demand for a shelf registration statement shall count

 

4



--------------------------------------------------------------------------------

against the limits set forth in this Section 2(b). Persons receiving in-kind
distributions of shares of Common Stock from Holders shall be permitted to
participate in an offering of their shares on a non-underwritten Shelf Takedown
and shall be considered “Holders Indemnitees” pursuant to Section 10(a) solely
for such purpose. In addition, for purposes of determining the number of Demand
Registrations or underwritten Shelf Takedowns that the Company may be required
to make during an applicable specified period pursuant to this Section 2(b), any
requests made during the applicable specified time period shall count only
towards the number of Demand Registrations or underwritten Shelf Takedowns that
may be required to be effected during such specified time period and the Company
shall be obligated to effect any such Demand Registration or underwritten Shelf
Takedown, notwithstanding that the Demand Registration or underwritten Shelf
Takedown may not be effected until after such specified time period.

(c) Notwithstanding any other provision of this Agreement, the Company shall
have the right to defer or suspend the filing or effectiveness of a registration
statement relating to any registration requested under Section 2(a) for a
reasonable period of time not to exceed 90 days if a prior registration
statement of the Company for an underwritten, public offering by the Company of
its securities was declared effective by the SEC less than 120 days prior to the
anticipated effective date of the requested registration.

(d) No registration of Registrable Securities under this Section 2 shall relieve
the Company of its obligation (if any) to effect registrations of Registrable
Securities pursuant to Section 3.

 

3. INCIDENTAL REGISTRATION.

(a) After the three (3) month anniversary of the Rights Effective Date, and
until the date that is the fifth anniversary of the Rights Effective Date,
subject to the other restrictions contained in this Section 3, if the Company
proposes, other than pursuant to Section 2, to register any equity securities of
the Company (collectively, “Other Securities”) for public sale under the
Securities Act (whether proposed to be offered for sale by the Company or by any
other Person) on a form and in a manner which would permit registration of
Registrable Securities for sale to the public under the Securities Act, it will
give prompt written notice (which notice shall specify the intended method or
methods of disposition) to Holders of its intention to do so (such notice, an
“Incidental Notice”), and upon the written request of Holders delivered to the
Company within five (5) Business Days after the giving of any such notice (which
request shall specify the number of Registrable Securities intended to be
disposed of by Holders) the Company will use its commercially reasonable efforts
to effect, in connection with the registration of the Other Securities, the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Holders (a “Piggyback
Registration”); provided, however, that:

(i) if, at any time after giving such written notice of its intention to
register Other Securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register such Other Securities, the Company may,
at its election, give written notice of such determination to Holders, if they
requested registration, and thereupon the Company shall be relieved of its
obligation to register such Registrable Securities in connection with the
registration of such Other Securities (but not from its obligation to pay
Registration Expenses to the extent incurred in connection therewith as provided
in Section 11), without prejudice, however, to the rights (if any) of Holders to
request that such registration be effected as a registration under Section 2;

 

5



--------------------------------------------------------------------------------

(ii) the Company will not be required to effect any registration of Registrable
Securities pursuant to this Section 3 if the Company shall have been advised by
the managing underwriter for the offering selected by the Company that, in such
firm’s opinion, a registration of Registrable Securities and other securities of
the Company at that time may interfere with an orderly sale and distribution of
the securities being sold in such offering or materially and adversely affect
the price of such securities; provided, however, that if an offering of some but
not all of the Registrable Securities requested to be registered by the Holders
and securities of all other Persons having rights to include securities held by
them in such registration would not adversely affect the distribution or price
of the securities to be sold in the offering in the opinion of such firm, then
the Company will include in such offering, subject to Section 4(e): first, the
Other Securities to be registered for the Company’s account, second, the
Registrable Securities requested to be registered pursuant to Section 3 as well
as all other shares of Common Stock of third party stockholders that are
entitled to registration rights under Other Registration Rights Agreements,
allocated pro rata among the Registrable Securities and Third Party Securities
based on the number of shares of Common Stock that the Holders and third party
stockholders beneficially own as of the date of the Incidental Notice, and
third, all Other Securities requested to be included in such registration;
provided, further, that during the period that is between the six month
anniversary of the Rights Effective Date and the first anniversary of the Rights
Effective Date, in a Piggyback Registration, subject to Section 4(e), Holders
shall have priority over Third Party Securities to be included in such
registration; and

(iii) the Company shall not be required to give notice of, or effect any
registration of Registrable Securities under this Section 3 incidental to, the
registration of any of its securities in connection with mergers,
consolidations, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans or stock options or other employee benefit or compensation
plans.

(b) No registration of Registrable Securities effected under this Section 3
shall relieve the Company of its obligations (if any) to effect registrations of
Registrable Securities pursuant to Section 2.

 

4. HOLDBACKS; OTHER RESTRICTIONS AND ACKNOWLEDGEMENTS.

(a) Holders hereby covenant and agree with the Company that Holders shall not
effect, if requested by the managing underwriters of an underwritten offering,
any public sale or distribution of equity securities of the Company, including a
sale pursuant to Rule 144 under the Securities Act (except pursuant to this
Agreement) during the ten (10) day period prior to, and during the sixty
(60) day period beginning on, (i) the effective date of the registration
statement relating to the underwritten offering of equity securities of the
Company or (ii) in the event of a shelf registration statement, the consummation
of an underwritten takedown, or such other period as the managing underwriter,
if any, may require.

(b) The Company covenants and agrees with the Holders not to effect any public
or private sale or distribution of equity securities of the Company (other than
distributions pursuant to employee benefit plans), including a sale pursuant to
Regulation D under the Securities Act (or Section 4(2) thereof), during the ten
(10) day period prior to, and during the sixty (60) day period beginning with
(i) the effective date of a registration statement filed under Section 2(a)
hereof or (ii) in the event of a shelf registration statement, the consummation
of an underwritten takedown, or such other period as the managing underwriter
may require, except pursuant to registrations on Form S-4, Form S-8 or any
successor form for the registration of securities issued or to be issued in
connection with a merger, acquisition or employee benefit plan.

 

6



--------------------------------------------------------------------------------

(c) The Company represents and warrants to the Holders that there are no Other
Registration Rights Agreements in effect on the date of this Agreement. Subject
to Section 4(e), the Company covenants and agrees not to enter into any Other
Registration Rights Agreement after the date hereof and prior to the first
anniversary of the Rights Effective Date that (i) contains registration rights
in favor of a third party that would have priority to the rights of Holders
contained in this Agreement or (ii) grants any third party with a right to cause
the Company to effect a registration similar to the Demand Registration during
such period. In addition, subject to Section 4(e), until the Holders cease to
hold any Registrable Securities, the Company covenants and agrees that any Other
Registration Rights Agreement will (i) not grant any Person “piggyback”
registration rights with respect to a non-underwritten Shelf Takedown requested
by the Holders, (ii) require any party to such Other Registration Rights
Agreement to agree to a holdback that is no less favorable to such party than
the holdback contained in Section 4(a) of this Agreement and (iii) require that
(x) notification to such party of an underwritten Shelf Takedown for which such
party has piggyback registration rights shall be required to be made no earlier
than the fourth trading day prior to the date on which the pricing of the
relevant takedown occurs and (y) any party wishing to exercise its piggyback
rights with respect to an underwritten shelf takedown must notify the Company of
the number of shares it seeks to have included in such takedown no later than
(i) if applicable, the trading day prior to the date on which the preliminary
prospectus or prospectus supplement intended to be used in connection with
pre-pricing marketing efforts for such takedown is finalized and (ii) in all
cases, the trading day prior to the date on which the pricing of the relevant
takedown occurs.

(d) Holders covenant that upon the closing of the Merger, all of its rights
pursuant to the Registration Rights Agreement, dated February 10, 2010, by and
among Holders, Graham and the other parties thereto, shall be terminated.

(e) Holders acknowledge and agree that after the date of this Agreement, the
Company shall, be permitted to enter into one or more Other Registration Rights
Agreement (any such agreement, a “Founder Registration Rights Agreement”) with
(i) either or both of the Founders and their respective Affiliates, limited
partnerships, foundations, family trusts, GRATs or other related entities that
shall hold shares of Common Stock beneficially owned by such Founder, or (ii) in
the event of the death of either or both Founders, any of such Founder’s estate,
executor or administrator, or other entity holding shares of Common Stock
previously beneficially owned by the Founder, transferred to it following the
Founder’s death (the Persons referred to in clauses (i) and (ii), other than
Founders, are hereafter referred to as “Founder’s Specified Transferees”).
Notwithstanding anything to the contrary in this Agreement, including, without
limitation, Section 2(a)(iv), Section 3(a)(ii) and Section 4(c), following the
death of either or both Founders, 55% of the shares of Common Stock held by such
Founder’s Specified Transferee, the value of which is includible in such
Founder’s estate for federal estate tax purposes, shall (i) have priority over
the Registrable Securities in the event that the Holders should exercise their
right to Piggyback Registration and the exercise of rights by the Founder’s
Specified Transferees that are similar in nature to the Piggyback Registration
(“Founder’s Piggyback Registration”) as provided for in the Founder’s
Registration Rights Agreement, (ii) have priority over the Registrable
Securities in the event that the Founder’s Specified Transferees shall have
exercised rights under the Founder’s Registration Rights Agreement that are
similar in nature to a Demand Registration, and the Holders have subsequently
exercised their rights to Piggyback Registration, and (iii) have priority over
the Registrable Securities with respect to a Demand Registration caused to be
effected by the Holders, if the Founder’s Specified Transferees shall have
exercised their rights to Founder’s Piggyback Registration, in each case if the
Company shall have been advised by the

 

7



--------------------------------------------------------------------------------

managing underwriter selected by the Company for the offer that, in such firm’s
opinion, the inclusion of all securities sought to be registered may interfere
with an orderly sale and distribution of the securities being sold in such
offering or materially and adversely affect the price of such securities.

 

5. REGISTRATION PROCEDURES.

If and whenever the Company is required by the provisions of this Agreement to
use its commercially reasonable efforts to effect or cause a registration as
provided in this Agreement and at such times as customarily occur in registered
offerings or shelf takedowns, as applicable, the Company will:

(a) Use its commercially reasonable efforts to prepare and file with the SEC, a
registration statement within the time periods specified herein, and use its
commercially reasonable efforts to cause such registration statement to become
effective as promptly as practicable and to remain effective under the
Securities Act until the earlier of such time as all securities covered thereby
are no longer Registrable Securities or twelve (12) months after such
registration statement becomes effective with respect to registrations pursuant
to Section 2(a), in every case as any such period may be extended pursuant to
Section 7 hereto;

(b) Prepare and file with the SEC such amendments, post-effective amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
such period of time required by Section 5(a) above, as such period may be
extended pursuant to Section 7 hereto;

(c) Within a reasonable time prior to the filing of any registration statement,
any prospectus, any amendment to a registration statement, amendment or
supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the Holders of the Registrable Securities being sold and to
the underwriter or underwriters of an underwritten offering, if applicable, and
to underwriter’s counsel; fairly consider such reasonable changes in any such
documents prior to or after the filing thereof as Holders or the underwriter or
the underwriters may request;

(d) Within a reasonable time prior to the filing of any document which is to be
incorporated by reference into a registration statement or a prospectus, provide
copies of such document to underwriter’s counsel and counsel for the Holders;
fairly consider such reasonable changes in such document prior to or after the
filing thereof as underwriter’s counsel or counsel for the Holders shall
request; and make such of the representatives of the Company as shall be
reasonably requested by such counsel available for discussion of such document;

(e) Comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during the period during which any such registration statement is
required to be effective;

(f) Furnish to Holders and any underwriter of Registrable Securities, (i) such
number of copies (including manually executed and conformed copies) of such
registration statement and of each amendment thereof and supplement thereto
(including all annexes, appendices, schedules and exhibits), (ii) such number of
copies of the prospectus, used in connection with such registration statement
(including each preliminary prospectus, any summary prospectus and the final
prospectus), and (iii) such

 

8



--------------------------------------------------------------------------------

number of copies of other documents, in each case as Holders or such underwriter
may reasonably request;

(g) Use its commercially reasonable efforts to register or qualify all
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of states of the United States as Holders or any
underwriter shall reasonably request, and do any and all other acts and things
which may be reasonably requested by Holders or such underwriter to consummate
the offering and disposition of Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required to qualify generally
to do business as a foreign corporation or as a dealer in securities, subject
itself to taxation, or consent to general service of process in any jurisdiction
wherein it is not then so qualified or subject;

(h) Reasonably cooperate with Holders and the sole underwriter or managing
underwriter of an underwritten offering of shares, if any, to facilitate the
timely preparation and delivery of certificates representing the shares to be
sold and not bearing any restrictive legends; and enable such shares to be in
such denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the Holders or the sole underwriter or
managing underwriter of an underwritten offering of shares, if any, may
reasonably request at least five days prior to any sale of such shares;

(i) Use, as soon as practicable after the effectiveness of the registration
statement, commercially reasonable efforts to cause the Registrable Securities
covered by such registration statement to be registered with, or approved by,
such other United States public, governmental or regulatory authorities, if any,
as may be required in connection with the disposition of such Registrable
Securities;

(j) Use its commercially reasonable best efforts to list the securities covered
by such registration statement on any securities exchange on which any
securities of the Company is then listed, if the listing of such Registrable
Securities are then permitted under the applicable rules of such exchange;

(k) Notify Holders as promptly as practicable and, if requested by Holders,
confirm such notification in writing, (i) when a prospectus or any prospectus
supplement has been filed with the SEC, and, with respect to a registration
statement or any post-effective amendment thereto, when the same has been
declared effective by the SEC, (ii) of the issuance by the SEC of any stop order
or the coming to the Company’s attention of the initiation of any proceedings
for such or a similar purpose, (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (iv) of the occurrence of any
event which requires the making of any changes to a registration statement or
related prospectus so that such documents will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (and the Company shall
promptly prepare and furnish to Holders a reasonable number of copies of a
supplemented or amended prospectus such that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading), and (v) of the
Company’s determination that the filing of a post-effective amendment to the
Registration Statement shall be necessary or

 

9



--------------------------------------------------------------------------------

appropriate. Upon the receipt of any notice from the Company of the occurrence
of any event of the kind described in clause (iv) or (v) of this Section 5(k),
Holders shall forthwith discontinue any offer and disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until all Holders shall have received copies of a supplemented or
amended prospectus which is no longer defective and, if so directed by the
Company, shall deliver to the Company, at the Company’s expense, all copies
(other than permanent file copies) of the defective prospectus covering such
Registrable Securities which are then in the Holders’ possession. If the Company
shall provide any notice of the type referred to in the preceding sentence, the
period during which the registration statements are required to be effective as
set forth under Section 5(a) shall be extended by the number of days from and
including the date such notice is provided, to and including the date when
Holders shall have received copies of the corrected prospectus; and

(l) Enter into such agreements and take such other appropriate actions as are
customary and reasonably necessary to expedite or facilitate the disposition of
such Registrable Securities (including, in the case of an underwritten offering,
underwriting agreements in customary form, and including provisions with respect
to indemnification and contribution in customary form and consistent with the
provisions relating to indemnification and contribution contained herein), and
in that regard, deliver to the Holders such documents and certificates as may be
reasonably requested by any Holder of the Registrable Securities being sold or,
as applicable, the managing underwriters, to evidence the Company’s compliance
with this Agreement including, without limitation, using its commercially
reasonable efforts to cause its independent accountants to deliver to the
Company (and to the Holders of Registrable Securities being sold in any
registration) an accountants’ comfort letter substantially similar to that in
scope delivered in an underwritten public offering and covering audited and
interim financial statements included in the registration statement or, if such
letter can not be obtained through the exercise of the Company’s commercially
reasonable efforts, cause its independent accountants to deliver to the Company
(and to the Holders of Registrable Securities being sold in any registration) a
comfort letter based on negotiated procedures providing comfort with respect to
the Company’s financial statements included or incorporated by reference in the
registration statement at the highest level permitted to be given by such
accountants under the then applicable standards of the Association of
Independent Certified Accountants with respect to such registration statement.
In addition, the Company shall furnish to the Holders of Registrable Securities
being included in any registration hereunder an opinion of counsel in substance
and scope to that customarily delivered to underwriters in public offerings.

 

6. UNDERWRITING.

(a) If requested by the underwriters for any underwritten offering of
Registrable Securities pursuant to a registration hereunder, the Company will
enter into and perform its obligations under an underwriting agreement with the
underwriters for such offering, such agreement to contain such representations
and warranties by the Company and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, customary provisions relating to
indemnities and contribution and the provision of opinions of counsel and
accountants’ letters.

(b) If any registration pursuant to Section 3 hereof shall involve, in whole or
in part, an underwritten offering, the Company may require Registrable
Securities requested to be registered pursuant to Section 3 to be included in
such underwriting on the same terms and conditions as shall be

 

10



--------------------------------------------------------------------------------

applicable to the securities being sold through underwriters under such
registration. In such case, Holders, if requesting registration, shall be a
party to any such underwriting agreement. Such agreement shall contain such
representations and warranties by the Holders requesting registration and such
other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, including, without
limitation, provisions relating to indemnities and contribution.

(c) In any offering of Registrable Securities pursuant to a registration
hereunder, Holders shall also enter into such additional or other agreements as
may be customary in such transactions, which agreements may contain, among other
provisions, such representations and warranties as the Company or the
underwriters of such offering may reasonably request (including, without
limitation, those concerning Holders their Registrable Securities, Holders’
intended plan of distribution and any other information supplied by it to the
Company for use in such registration statement), and customary provisions
relating to indemnities and contribution.

 

7. INFORMATION BLACKOUT.

(a) Upon written notice from the Company to Holders that the Company has
determined in good faith that sale of Registrable Securities pursuant to the
registration statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law
(A) which disclosure would have a material adverse effect on the Company or
(B) relating to a material business transaction involving the Company (an
“Information Blackout”), the Company may postpone the filing of effectiveness of
any registration statement required hereunder and, if such registration
statement has become effective, the Company shall not be required to maintain
the effectiveness of such registration statement and Holders shall suspend sales
of Registrable Securities pursuant to such registration statement, in each case,
until the earlier of (i) forty-five (45) days after the Company makes such good
faith determination, which may, upon advanced written notice to Holders, be
renewed for a second forty-five day period if deemed necessary in the good faith
judgment of the Company, and (ii) such time as the Company notifies the Holders
that such material information has been disclosed to the public or has ceased to
be material or that sales pursuant to such registration statement may otherwise
be resumed (the number of days from such notice from the Company until the day
when the Information Blackout terminates hereunder is hereinafter called a
“Blackout Period”).

(b) Any delivery by the Company of notice of an Information Blackout during the
forty-five (45) days immediately following effectiveness of any registration
statement effected pursuant to Section 2(a) hereof shall give the Holders the
right, by written notice to the Company within twenty (20) Business Days after
the end of such Blackout Period, to cancel such registration; in which event,
such registration shall not count towards the limits on registrations under
Section 2(b).

(c) If one or more Information Blackouts should occur, then the periods of time
that Holders may require the Company to effect the number of Demand
Registrations or Shelf Takedowns set forth in each of Sections 2(b)(i), 2(b)(ii)
and 2(b)(iii) shall be extended by an aggregate number of days equal to the
total number of days in the Blackout Period(s).

 

8. RULE 144.

The Company shall use all commercially reasonable efforts to take all actions
necessary to comply with the filing requirements described in Rule 144(c)(1) or
any successor thereto so as to enable

 

11



--------------------------------------------------------------------------------

the Holders to sell Registrable Securities without registration under the
Securities Act. Upon the written request of Holders, the Company will deliver a
written statement as to whether it has complied with the filing requirements
under Rule 144(c)(1) or any successor thereto and will cooperate in all
reasonable respects with the Holders to remove any restrictive legends contained
on any certificates so as to facilitate a sale by the Holders of such shares
under Rule 144.

 

9. PREPARATION; REASONABLE INVESTIGATION; INFORMATION

(a) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act, (i) the Company
will give the Holders and underwriters, if any, and their respective counsel and
accountants, drafts of such registration statement for their review and comment
prior to filing, (ii) during normal business hours and subject to such
reasonable limitations as the Company may impose to prevent disruption of its
business, the Company will provide the underwriters, its counsel and
accountants, as well as counsel and accountants to Holders, reasonable and
customary access to the Company’s books and records and such opportunities to
discuss the business of the Company with its officers and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of such underwriters, its counsel and Holder’s
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act and (iii) as a condition precedent to including any Registrable
Securities in any such registration, the Company may require Holders to furnish
the Company such information regarding Holders and the distribution of such
securities as the Company may from time to time reasonably request in writing or
as shall be required by law or the SEC in connection with any registration.

(b) In connection with each registration and offering of Registrable Securities
to be sold by Holders, the Company will, in accordance with customary practice,
make available for inspection by representatives of the underwriters and any
counsel or accountant retained by such Holders or underwriters all relevant
financial and other records, pertinent corporate documents and properties of the
Company and cause appropriate officers, managers and employees of the Company to
supply all information reasonably requested by any such representative,
underwriter, counsel or accountant in connection with their due diligence
exercise.

 

10. INDEMNIFICATION AND CONTRIBUTION.

(a) In the case of each offering of Registrable Securities made pursuant to this
Agreement, the Company shall, to the extent permitted by law, indemnify and hold
harmless Holders, their officers, directors and affiliates, each underwriter of
Registrable Securities so offered and each Person, if any, who controls any of
the foregoing Persons within the meaning of the Securities Act (“Holders
Indemnitees”), from and against any and all claims, liabilities, losses,
damages, expenses and judgments, joint or several, to which they or any of them
may become subject, under the Securities Act arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
registration statement (or in any preliminary or final prospectus included
therein) relating to the offering and sale of such Registrable Securities, or
any amendment thereof or supplement thereto, or in any document incorporated by
reference therein, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, that the Company shall not be liable to any
Holders Indemnitee in any such case to the extent that any such loss, claim,
damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement, or any omission, if such statement or
omission shall have been made in reliance upon and in conformity with
information furnished to the Company in writing by or on behalf

 

12



--------------------------------------------------------------------------------

of Holders specifically for use in the preparation of the registration statement
(or in any preliminary or final prospectus included therein), or any amendment
thereof or supplement thereto. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of Holders and shall
survive the transfer of such securities. The foregoing indemnity is in addition
to any liability which the Company may otherwise have to any Holders Indemnitee.

(b) In the case of each offering of Registrable Securities made pursuant to this
Agreement, Holders shall, to the extent permitted by law, indemnify and hold
harmless the Company, its officers and affiliates, and each Person, if any, who
controls any of the foregoing within the meaning of the Securities Act and (if
requested by the underwriters) each underwriter who participates in the offering
and each Person, if any, who controls any such underwriter within the meaning of
the Securities Act (the “Company Indemnitees”), from and against any and all
claims, liabilities, losses, damages, expenses and judgments, joint or several,
to which they or any of them may become subject, under the Securities Act
arising out of or based upon, any untrue statement or alleged untrue statement
of a material fact contained in the registration statement (or in any
preliminary or final prospectus included therein) relating to the offering and
sale of such Registrable Securities or any amendment thereof or supplement
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but in each case only to the extent that such untrue statement is
contained in, or such fact is omitted from, information furnished in writing to
the Company by or on behalf of Holders specifically for use in the preparation
of such registration statement (or in any preliminary or final prospectus
included therein). The aggregate liability of the Holders under such indemnity
provision shall be limited to an amount equal to the total net proceeds received
by all such Holders from such offering. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Company and shall survive the transfer of such securities. The foregoing
indemnity is in addition to any liability which Holders may otherwise have to
any Company Indemnitee.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to this Section 10, such Person (the “indemnified party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided that the failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations provided for in Section 10(a) or (b), except to the extent
that the indemnifying party is actually prejudiced by such failure to give
notice. In case any such proceeding shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party and shall pay as incurred the reasonable fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own counsel
at its own expense. Notwithstanding the foregoing, the indemnifying party shall
pay as incurred the fees and expenses of one specified counsel retained by the
indemnified party in the event (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel, in the written opinion of such counsel, would be
inappropriate due to actual or potential differing interests between them. It is
understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses

 

13



--------------------------------------------------------------------------------

of more than one separate firm for all such indemnified parties. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. No indemnifying party will consent to entry of
any judgment or enter into any settlement which (A) does not include as an
unconditional term the giving by the claimant or plaintiff, to the indemnified
party, of a release from all liability in respect of such claim or litigation or
(B) involves the imposition of equitable remedies or the imposition of any
non-financial obligations on the indemnified party.

(d) If the indemnification provided for in this Section 10 is held by a court of
competent jurisdiction to be unavailable in respect of any losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to herein, then each indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
the indemnified party as a result of such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) in proportion as is appropriate
to reflect the relative fault of all parties in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof), as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The parties agree that it would not be just and equitable if contributions
pursuant to this Section 10(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 10(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation and no
indemnifying party shall be required to contribute any amount in excess of the
amount by which the total price at which the securities were offered to the
public by the indemnifying party exceeds the amount of any damages which the
indemnifying party has otherwise been required to pay by reason of an untrue
statement or omission.

(e) The indemnity provided for hereunder shall not inure to the benefit of any
indemnified party to the extent that such indemnified party failed to comply
with the applicable prospectus delivery requirements of the Securities Act as
then applicable to the person asserting the loss, claim, damage or liability for
which indemnity is sought.

 

11. EXPENSES.

In connection with any registration under this Agreement, the Company shall pay
all Registration Expenses. Holders shall be responsible for all other expenses
incurred in connection with such registration.

 

14



--------------------------------------------------------------------------------

12. IN-KIND DISTRIBUTIONS.

If a Holder seeks to effectuate an in-kind distribution of all or part of its
shares to its direct or indirect equityholders, the Company will, subject to
applicable lockups, work with such Holder and the Company’s transfer agent to
facilitate such in-kind distribution in the manner reasonably requested by such
Holder, including by providing the recipient of such in-kind distribution with
the rights contemplated by Section 2(b)(v).

 

13. MERGER OR CONSOLIDATION.

In the event the Company engages in a merger or consolidation in which the
shares of Common Stock are converted into securities of another company,
appropriate arrangements will be made so that the registration rights provided
under this Agreement continue to be provided to Holders by the issuer of such
securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights
obligations that would conflict with the provisions of this Agreement, the
Company will use its reasonable best efforts to modify any such “inherited”
registration rights obligations so as not to interfere in any material respects
with the rights provided under this Agreement.

 

14. LIMITED LIABILITY.

Notwithstanding any other provision of this Agreement, neither the members,
general partners, limited partners or managing directors, or any directors or
officers of any members, general or limited partner, advisory director, nor any
future members, general partners, limited partners, advisory directors, or
managing directors, if any, of any Holder shall have any personal liability for
performance of any obligation of such Holder under this Agreement in excess of
the respective capital contributions of such members, general partners, limited
partners, advisory directors or managing directors to such Holder.

 

15. NOTICES.

Except as otherwise provided below, whenever it is provided in this Agreement
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties hereto,
or whenever any of the parties hereto desires to provide to or serve upon the
other party any other communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be delivered in person, mailed by registered or
certified mail (return receipt requested) or sent by overnight courier service
or via facsimile transmission (which is confirmed), as follows:

 

  (a) if to Holders, to:

Blackstone Capital Partners III Merchant Banking Fund L.P.

c/o Blackstone Management Associates III L.L.C.

345 Park Avenue

New York, New York 10154

Facsimile: (212) 583-5722

Attention: Chinh Chu

 

15



--------------------------------------------------------------------------------

  (b) if to the Company, to:

Silgan Holdings Inc.

4 Landmark Square

Suite 400

Stamford, CT 06901

Facsimile: (203) 975-4598

Attention: Frank W. Hogan, III

Senior Vice President, General Counsel & Secretary

The furnishing of any notice required hereunder may be waived in writing by the
party entitled to receive such notice. Every notice, demand, request, consent,
approval, declaration or other communication hereunder shall be deemed to have
been duly furnished or served on the party to which it is addressed, in the case
of delivery in person or by facsimile, on the date when sent, in the case of
overnight mail, on the day after it is sent and in all other cases, five
business days after it is sent. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to the persons designated above to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.

 

16. ENTIRE AGREEMENT; AMENDMENT.

Other than with respect to the Merger Agreement, this Agreement represents the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior oral and written
agreements, arrangements and understandings among the parties hereto with
respect to such subject matter, and this Agreement can be amended, supplemented
or changed, and any provision hereof can be waived or a departure from any
provision hereof can be consented to, only by a written instrument making
specific reference to this Agreement signed by the Company and the Holders;
provided that any waiver must be signed by the party entitled to the benefit of
the term or matter being waived.

 

17. PARAGRAPH HEADINGS.

The paragraph headings contained in this Agreement are for general reference
purposes only and shall not affect in any manner the meaning, interpretation or
construction of the terms or other provisions of this Agreement.

 

18. APPLICABLE LAW.

This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Delaware applicable to contracts to be made, executed,
delivered and performed wholly within such state and, in any case, without
regard to the conflicts of law principles of such state.

 

19. SEVERABILITY.

If at any time subsequent to the date hereof, any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon and
shall not impair the enforceability of any other provision of this Agreement.

 

16



--------------------------------------------------------------------------------

20. EQUITABLE REMEDIES.

The parties hereto agree that irreparable harm would occur in the event that any
of the agreements and provisions of this Agreement were not performed fully by
the parties hereto in accordance with their specific terms or conditions or were
otherwise breached, and that money damages are an inadequate remedy for breach
of this Agreement because of the difficulty of ascertaining and quantifying the
amount of damage that will be suffered by the parties hereto in the event that
this Agreement is not performed in accordance with its terms or conditions or is
otherwise breached. It is accordingly hereby agreed that the parties hereto
shall be entitled to an injunction or injunctions to restrain, enjoin and
prevent breaches of this Agreement by the other parties and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, such remedy being in addition to and not in
lieu of, any other rights and remedies to which the other parties are entitled
to at law or in equity.

 

21. NO WAIVER.

The failure of any party at any time or times to require performance of any
provision hereof shall not affect the right at a later time to enforce the same.
No waiver by any party of any condition, and no breach of any provision, term,
covenant, representation or warranty contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be
construed as a further or continuing waiver of any such condition or of the
breach of any other provision, term, covenant, representation or warranty of
this Agreement.

 

22. COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute but one and
the same original instrument.

 

23. SUCCESSORS AND ASSIGNS.

Any and all rights, duties and obligations hereunder shall not be assigned,
transferred or delegated by any party hereto without the prior written consent
of the other party hereto, except that without the prior written consent of the
Company, a Holder may assign, transfer or delegate any of its rights, duties and
obligations hereunder to one or more of its Affiliates who receives Registrable
Securities. Any transfer or assignment made other than as provided in the first
sentence of this Section 23 shall be null and void. Subject to the foregoing and
except as otherwise provided herein, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, permitted assigns,
heirs, executors and administrators of the parties hereto.

 

24. EFFECTIVE DATE.

This Agreement shall be effective as of the Closing Date, and if the Closing
Date shall not occur, then this Agreement shall be null and void ab initio.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

 

SILGAN HOLDINGS INC. By:  

/s/ Anthony J. Allott

  Name:   Anthony J. Allott   Title:   President and Chief Executive Officer

BLACKSTONE CAPITAL PARTNERS III

MERCHANT BANKING FUND L.P.

By:  

    BLACKSTONE MANAGEMENT

    ASSOCIATES III L.L.C., its general partner

By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director

BLACKSTONE OFFSHORE CAPITAL

PARTNERS III L.P.

By:  

    BLACKSTONE MANAGEMENT

    ASSOCIATES III L.L.C., its general partner

By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP III L.P. By:       BLACKSTONE MANAGEMENT       ASSOCIATES
III L.L.C., its general partner By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director

[Registration Rights Agreement]